Smith, J. This action was begun before a Justice of the Peace to recover a balance of $75 due for teacher’s wages, pursuant to the terms of a written contract entered into between the plaintiff and the defendant’s directors. The plaintiff hac1*judgment and the School District appealed to the Circuit Court. There, after a motion to dismiss and a demurrer for want of jurisdiction, the defendant declined to contest the matter further in that forum, and allowed judgment to go, and has appealed to us. By Section 53 of the Common Schools Act of December 7, 1875, each School District is constituted a body corporate, with power to'sue and be sued in any of the courts of the state having competent jurisdiction. And the cause of action was within the exclusive original jurisdiction of the Justice of the Peace. J There is no force in the suggestion that the plaintiff’s remedy was mandamus to compel the directors to issue an order upon the County Treasurer for her wages. The writ of mandamus is frequently employed to compel public corporations to perform their duties towards their creditors. But there must first be a judgment to establish the validity and amount of the debt. Affirmed.